          Case 2:18-cv-03502-JFW-AGR Document 34 Filed 10/26/18 Page 1 of 15 Page ID #:225




                 1 QUINN EMANUEL URQUHART &
                   SULLIVAN, LLP
                 2 Joseph M. Paunovich (SBN 228222)
                 3 joepaunovich@quinnemanuel.com
                   Ali Moghaddas (SBN 305654)
                 4 alimoghaddas@quinnemanuel.com
                   865 S. Figueroa St., 10th Floor
                 5 Los Angeles, CA 90017
                   Telephone: (213) 443-3000
                 6 Facsimile: (213) 443-3100
                 7 Attorneys for Moldex-Metric, Inc.
                8 Lauren A. Deeb (SBN 234143)
                  NELSON MULLINS RILEY &
                9 SCARBOROUGH LLP
               10 19191 South Vermont Avenue, Suite 900
                  Torrance, CA 90502
               11 Telephone: (424) 221-7400
                  Facsimile: (424) 221-7499
               12 E-Mail: lauren.deeb@nelsonmullins.com
               13 Laura L. Myers (MN Bar No. 387116),
               14 admitted pro hac vice
                  FREDRIKSON & BYRON, P.A.
               15 200 South Sixth Street, Suite 4000
                  Minneapolis, MN 55402-1425
               16 Telephone: (612) 492-7000
               17 Facsimile: (612) 492-7077
                  E-Mail: lmyers@fredlaw.com
               18 Attorneys for SwedSafe AB
               19                       IN THE UNITED STATES DISTRICT COURT
               20                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
               21        MOLDEX-METRIC, INC., a         )
               22        California corporation,        )
                                                        )
               23                        Plaintiff,     )   CASE NO. 2:18-cv-03502-JFW (AGRx)
                                                        )
               24                 v.                    )   JOINT RULE 26(F) REPORT
               25                                       )
                         SWEDSAFE AB, a Swedish         )   Scheduling Conference
               26        company,                       )   Date: November 5, 2018
                                                        )   Time: 1:15 p.m.
               27                        Defendant.     )
                                                        )
               28
                                                                                  Case No. 2:18-cv-03502
03394-23437/10503116.1                                                        JOINT RULE 26(F) REPORT
          Case 2:18-cv-03502-JFW-AGR Document 34 Filed 10/26/18 Page 2 of 15 Page ID #:226




                 1        Pursuant to the Court’s Order Setting Scheduling Conference (Dkt. 28) and
                 2 Federal Rule of Civil Procedure 26(f), Plaintiff Moldex-Metric, Inc. (“Moldex”) and
                 3 Defendant SwedSafe AB (“SwedSafe”) submit this Joint Rule 26(f) Report.
                 4 Counsel met and conferred on October 10, 2018.
                 5 I.     JURISDICTION
                 6        This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332.
                 7 Moldex alleges that the amount in controversy exceeds $75,000, exclusive of
                 8 interests and costs. SwedSafe is not contesting personal jurisdiction or venue for
                 9 purposes of this litigation only. Finally, no parties remain to be served at this time.
               10 II.     STATEMENT OF THE CASE
               11         A.     Plaintiff’s Statement of its Claims
               12         Moldex, a California corporation in Culver City, has been an industry leader
               13 in manufacturing and selling hearing protection equipment including earplugs since
               14 1982. In that same year, Moldex began selling the very first foam earplug bearing a
               15 bright green color. Since then, Moldex has sold billions of bright green foam
               16 earplugs. But as often comes with success, Moldex’s products became a target for
               17 infringement by competitors. One such competitor is Defendant SwedSafe.
               18         In 2011, Moldex brought a trademark infringement action against SwedSafe
               19 and third-party McKeon Products, Inc. (“McKeon”) in Moldex-Metric, Inc. v.
               20 McKeon Products, Inc., Case No. 11-cv-01742-CBM (AGRx) (the “2011 McKeon
               21 Case”).      Moldex and SwedSafe reached a settlement in October 2011 (the
               22 “Agreement”). The Agreement contained a cease and desist, pursuant to which
               23 SwedSafe agreed to immediately cease and desist from “making, having made,
               24 using, offering for sale, selling, exporting and/or importing the [infringing] Products
               25 in the United States and Canada,” and to ensure its customers also did not distribute
               26 and sell the infringing products within the U.S. See D.I. 7, Ex. 2 at §§ 2.1, 2.2.
               27 Shortly thereafter, Moldex dismissed its case against SwedSafe.              Contrary to
               28 SwedSafe’s position statement below, the Agreement was negotiated and included a

                                                               -1-                        Case No. 2:18-cv-03502
03394-23437/10503116.1                                                                JOINT RULE 26(F) REPORT
          Case 2:18-cv-03502-JFW-AGR Document 34 Filed 10/26/18 Page 3 of 15 Page ID #:227




                 1 provision stating that both parties were “fully advised and represented by legal
                 2 counsel during the negotiation, drafting, and executing of this [Settlement]
                 3 Agreement . . ..” Id. at § 3.14. Moldex’s understanding is that SwedSafe is owned
                 4 by UVEX, a large and sophisticated multinational company.
                 5        SwedSafe admits that it has breached the Agreement by selling earplugs to
                 6 McKeon in a Pantone color identified as part of Moldex’s mark. In an effort to
                 7 resolve this case amicably, Moldex requested discovery relating to SwedSafe’s sales
                 8 to McKeon in breach of the Agreement that are directly relevant to the claims in
                 9 this case, see infra Section VIII, its fees and costs, and a permanent injunction
               10 against “making, having made, using, offering for sale, selling, exporting and/or
               11 importing in the United States and Canada” earplugs in any color that is confusingly
               12 similar to Moldex’s mark. SwedSafe initially refused to pay anything for its breach
               13 despite Moldex’s monetary demand for redressing the admitted infringement,
               14 including more than $100,000 in fees and costs for Moldex merely to effectuate
               15 service (since SwedSafe would not otherwise waive service of process). Contrary to
               16 Swedsafe’s representations, the Ninth Circuit in no uncertain terms rejected others’
               17 challenges to the validity of Moldex’s mark (including its scope which Swedsafe has
               18 mischaracterized) and the case against McKeon will proceed in due course to trial.
               19 Accordingly, Moldex is left with no choice but to continue prosecuting its case
               20 against Swedsafe.
               21         B.    Defendant’s Statement of its Defenses
               22         SwedSafe is a small Swedish company that manufactures earplugs that it
               23 primarily sells in Europe.     In 2011, unfamiliar with the U.S. legal system or
               24 trademark law, SwedSafe quickly entered into the Agreement with Moldex to end
               25 its involvement in the 2011 McKeon Case. The Agreement was drafted by Moldex
               26 and SwedSafe was not represented by counsel in the parties’ discussions, despite the
               27 provision in the Agreement that says otherwise. The parties also agreed to an
               28 Addendum, under which the Agreement is null and void if a Court finds that

                                                            -2-                       Case No. 2:18-cv-03502
03394-23437/10503116.1                                                            JOINT RULE 26(F) REPORT
          Case 2:18-cv-03502-JFW-AGR Document 34 Filed 10/26/18 Page 4 of 15 Page ID #:228




                 1 Moldex’s claimed trade dress is invalid or unenforceable and that decision is upheld
                 2 on appeal. In the 2011 McKeon Case, this Court has granted summary judgment
                 3 twice against Moldex, agreeing with McKeon that Moldex’s claimed trade dress is
                 4 functional. The Ninth Circuit reversed, but the validity of Moldex’s alleged trade
                 5 dress is once again being considered on summary judgment.
                 6        Since entering into the Agreement, SwedSafe changed its earplugs to a
                 7 Pantone color that was not identified as part of Moldex’s claimed dress in the
                 8 Agreement. Unfortunately, due to SwedSafe’s misunderstanding of the decisions in
                 9 the 2011 McKeon Case and administrative errors, SwedSafe shipped some earplugs
               10 in an identified Pantone color to the U.S. During the parties’ recent settlement
               11 negotiations, as requested by Moldex, SwedSafe identified its sales to McKeon in a
               12 prohibited Pantone color, and asked Moldex to make a monetary demand related
               13 thereto. Moldex refused to do so. Previously, however, Moldex indicated it wanted
               14 SwedSafe to pay over $100,000 in attorneys fees that were allegedly incurred in this
               15 case in which Moldex has only filed a complaint and served three document
               16 requests and a deposition notice. More importantly, the Agreement does not provide
               17 for the recovery of attorneys’ fees in this breach of contract action. In addition,
               18 contrary to Moldex’s implication, SwedSafe was in no way obligated to waive the
               19 required service requirements under the Hague Convention. SwedSafe also agreed
               20 to enter into a consent injunction as part of a settlement that would prohibit it from
               21 selling earplugs in the U.S. in the identified Pantone colors, unless and until a final,
               22 non-appealable decision invalidates Moldex’s alleged trade dress.                 Finally,
               23 SwedSafe agreed to provide documents Moldex is seeking relating to another
               24 lawsuit it recently filed against McKeon (Moldex-Metric, Inc. v. McKeon Products,
               25 Inc., Case No. 18-cv-06953-DSF (GJSx) (the “2018 McKeon Case”)) even though
               26 the majority of the requested documents are irrelevant to this case.
               27
               28

                                                              -3-                        Case No. 2:18-cv-03502
03394-23437/10503116.1                                                               JOINT RULE 26(F) REPORT
          Case 2:18-cv-03502-JFW-AGR Document 34 Filed 10/26/18 Page 5 of 15 Page ID #:229




                 1 III.      DISPUTED POINTS OF LAW
                 2           The parties dispute the legal impact of the Addendum to the parties’
                 3 Agreement. Moldex contends, consistent with the express terms of the Addendum,
                 4 that the underlying Agreement shall become null and void only if and from the date
                 5 that its bright green trademark becomes invalid or unenforceable and that decision is
                 6 upheld on appeal—otherwise SwedSafe could continue breaching the Agreement as
                 7 it has been indefinitely, all while arguing that the trademark may eventually be
                 8 invalidated. SwedSafe contends that a decision invalidating Moldex’s mark renders
                 9 the Agreement null and void from its inception because Moldex will not and will
               10 never have had protectable trade dress.
               11 IV.        PRIOR, PENDING AND ANTICIPATED MOTIONS1
               12            A.    Plaintiff’s Position
               13            There are no prior or pending motions. Moldex anticipates filing a motion to
               14 compel production of certain discovery related to SwedSafe’s sale of earplugs to
               15 McKeon in violation of the parties’ Agreement. In addition, should SwedSafe file a
               16 motion to stay this case pending resolution of the 2011 McKeon Case, Moldex will
               17 oppose. There is no basis for a stay of this case based on the remote possibility that
               18 Moldex’s trademark may be found invalid in another case against another party at
               19 some point in the future and the Ninth Circuit’s reversals strongly indicate that it
               20 most certainly will not.        In any event, Moldex’s claim against SwedSafe for
               21 breaching their contract must be resolved independent of a potential future ruling
               22 against Moldex’s mark since the Agreement only becomes null and void
               23 prospectively after a final and non-reviewable judgment.
               24            A final and non-reviewable judgment in the 2011 McKeon Case may still be
               25 years away. SwedSafe should not be allowed to continue to intentionally breach the
               26
               27        1
                        The parties’ disclosure of dispositive or partially dispositive motions are
               28 discussed in Section XV infra.

                                                               -4-                       Case No. 2:18-cv-03502
03394-23437/10503116.1                                                               JOINT RULE 26(F) REPORT
          Case 2:18-cv-03502-JFW-AGR Document 34 Filed 10/26/18 Page 6 of 15 Page ID #:230




                 1 Agreement and cause harm to Moldex. The parties expressly acknowledged the
                 2 2011 McKeon Case in the Addendum to their Agreement and nevertheless did not
                 3 suspend or otherwise stay their obligations under the Agreement because of it.
                 4 Doing so now would deprive Moldex of the benefit of its bargain and provide
                 5 SwedSafe with a windfall and free pass to infringe and breach the Agreement.
                 6        B.     Defendant’s Position
                 7        SwedSafe intends to oppose any motion made by Moldex that seeks discovery
                 8 that is unrelated to the breach of contract claim at issue in this case. SwedSafe will
                 9 stipulate to its sales of earplugs in a Pantone color identified as part of Moldex’s
               10 claimed trade dress, and therefore believes this case should be able to be resolved
               11 quickly without the need for further litigation. If this case does not settle in the near
               12 term, SwedSafe anticipates making a motion to stay this litigation until the 2011
               13 McKeon Case is resolved. Under the terms of the Addendum, the Agreement is null
               14 and void if a final, non-appealable decision is entered that Moldex’s claimed trade
               15 dress is invalid or unenforceable. That case is far closer to trial than this one and is
               16 potentially dispositive of the breach of contract claim in this case.
               17 V.      AMENDMENT OF PLEADINGS AND JOINDER OF NEW PARTIES
               18         At this time, the parties do not anticipate amending the pleadings or joining
               19 new parties; however, the parties’ proposed deadline(s) for such activity is set forth
               20 in Exhibit A.
               21 VI.     INITIAL DISCLOSURES
               22         The parties agree to exchange Initial Disclosures on the date set forth in
               23 Exhibit A and to supplement their discovery as required by Fed. R. Civ. P. 26(e).
               24 VII. CASE MANAGEMENT SCHEDULE
               25         A.     Discovery Propounded to Date and Scope
               26                1.    Plaintiff’s Position
               27         Moldex served its First Set of Requests for Production and a Rule 30(b)(6)
               28 Deposition Notice, respectively, on SwedSafe. Moldex has sought and will seek

                                                              -5-                        Case No. 2:18-cv-03502
03394-23437/10503116.1                                                               JOINT RULE 26(F) REPORT
          Case 2:18-cv-03502-JFW-AGR Document 34 Filed 10/26/18 Page 7 of 15 Page ID #:231




                 1 discovery of the following facts: (1) Evidence of SwedSafe’s intentional breach of
                 2 the parties’ Agreement; (2) Evidence of SwedSafe’s sales of the infringing product
                 3 to U.S. companies after execution of the parties’ Agreement; (3) Evidence relating
                 4 to Moldex’s damages; (4) Evidence related to Moldex’s request for injunctive relief;
                 5 (5) Evidence relating to SwedSafe’s defenses and counterclaims; (6) Discovery of
                 6 the opinions of any expert to be relied upon by SwedSafe; and (7) Any of the
                 7 subjects identified by SwedSafe and any additional discovery that may become
                 8 necessary as the parties’ facts and arguments are developed.       Notwithstanding
                 9 SwedSafe’s position below, the foregoing discovery is unquestionably relevant to
               10 the issues presented in this case. See Fed. R. Evid. 401.
               11               2.    Defendant’s Position
               12         SwedSafe will stipulate to selling earplugs in the U.S. in a Pantone color
               13 identified in the Agreement as part of Moldex’s claimed trade dress. Therefore, the
               14 only remaining issue in this case is the amount of compensatory damages Moldex
               15 can recover, if any, if the Agreement is valid and enforceable. SwedSafe will
               16 provide discovery and seek discovery relevant to Moldex’s breach of contract claim
               17 and SwedSafe’s defenses thereto, including (1) documents evidencing SwedSafe’s
               18 sales of earplugs in the U.S.; (2) discussions between Moldex and SwedSafe before
               19 entering into the Agreement; and (3) documents evidencing the status of the 2011
               20 McKeon Case. SwedSafe also anticipates taking third-party discovery regarding
               21 inventory and actual sales of earplugs SwedSafe in the U.S.
               22         Moldex, however, is currently seeking discovery that is overbroad and
               23 irrelevant to its breach of contract claim and compensatory contract damages,
               24 including all documents and communications between SwedSafe and McKeon
               25 regardless of subject matter and all documents and communications relating to
               26 bright green earplugs sold by SwedSafe regardless of the location of such sales or
               27 the Pantone color of the earplugs.
               28

                                                             -6-                      Case No. 2:18-cv-03502
03394-23437/10503116.1                                                            JOINT RULE 26(F) REPORT
          Case 2:18-cv-03502-JFW-AGR Document 34 Filed 10/26/18 Page 8 of 15 Page ID #:232




                 1       B.     Discovery Limitations
                 2       Document Requests:
                 3              i.    Plaintiff’s Position
                 4       Moldex proposes document requests per the Federal Rules.
                 5              ii.   Defendant’s Position
                 6       SwedSafe proposes a limit of 50 document requests.
                 7       Requests for Admission:
                 8             i.     Plaintiff’s Position
                 9       Moldex proposes requests for admission per the Federal Rules.
               10             ii.     Defendant’s Position
               11        SwedSafe proposes a limit of 35 requests for admission, not including those
               12 for the purpose of authentication only. Both parties agree an unlimited number of
               13 requests for admission per side may be served to establish the authenticity of
               14 documents or the business record exception to the hearsay rule under Fed. R. Evid.
               15 803(6), provided that parties may object to requests as creating an undue burden.
               16        Interrogatories:   Pursuant to Rule 33(a), the parties may each serve a
               17 maximum of 25 interrogatories.
               18        Depositions: The parties shall be permitted to each take a combined 50 total
               19 hours of non-expert oral deposition testimony (i.e., party fact depositions and third
               20 parties, including depositions of witnesses deposed under Rule 30(b)(6)).
               21        C.     Discovery Plan
               22        The parties agree upon the discovery schedule set forth in Exhibit A.
               23 VIII. RELATED CASES
               24        On April 25, 2018, Moldex filed a Notice of Related Case identifying the
               25 2011 McKeon Case before Judge Marshall. Dkt. 5. Separately, on August 14,
               26 2018, Moldex filed a Notice of Related Case in the 2018 McKeon Case, identifying
               27 the present action as related thereto. On August 20, 2018, Your Honor declined the
               28 transfer related to the second filing citing “Different parties; different claims; no

                                                             -7-                      Case No. 2:18-cv-03502
03394-23437/10503116.1                                                            JOINT RULE 26(F) REPORT
          Case 2:18-cv-03502-JFW-AGR Document 34 Filed 10/26/18 Page 9 of 15 Page ID #:233




                 1 substantial duplication of labor if heard by a different Judge.” See Case No. 18-cv-
                 2 06953-DSF (GJSx) at Dkt. 12.
                 3        SwedSafe contends that the 2011 McKeon Case, is related to this case and
                 4 this case should be transferred accordingly. Under the terms of the Addendum, if a
                 5 final decision that Moldex’s claimed trade dress is invalid or unenforceable is
                 6 entered in the 2011 McKeon Case, and upheld on appeal, the Agreement between
                 7 Moldex and SwedSafe is null and void. For this reason, SwedSafe intends to seek a
                 8 stay of this case until the 2011 McKeon Case is resolved. Moldex disagrees with
                 9 SwedSafe’s position for the reasons articulated in Section IV.a supra.
               10 IX.     RELIEF SOUGHT
               11         A.    Plaintiff’s Position
               12         Moldex is seeking damages caused by SwedSafe’s breach of the Agreement,
               13 including but not limited to at least lost profits, and other available damages to be
               14 proven at trial.     Moldex is also seeking injunctive relief, namely to enjoin
               15 SwedSafe’s continued breach of the Agreement through manufacture, distribution
               16 and/or sale of the bright green earplugs in the United States. Last, Moldex seeks
               17 prejudgment interest, post-judgment interest, attorneys’ fees and costs and any
               18 further and additional relief as the Court may deem just and proper.
               19         B.    Defendant’s Position
               20         The only claim in this case is for breach of contract. Therefore, SwedSafe’s
               21 damages are limited to compensatory contract damages if the Agreement is valid
               22 and enforceable.
               23 X.      CERTIFICATION OF INTEREST
               24         A.    Plaintiff’s Position
               25         Moldex filed its Notice of Interested Parties concurrent with its complaint on
               26 April 25, 2018. See Dkt. 4. Pursuant to the Court’s Order Setting Scheduling
               27 Conference, see Dkt. 28, Moldex restates the contents of its Notice below:
               28

                                                             -8-                       Case No. 2:18-cv-03502
03394-23437/10503116.1                                                             JOINT RULE 26(F) REPORT
         Case 2:18-cv-03502-JFW-AGR Document 34 Filed 10/26/18 Page 10 of 15 Page ID #:234




                 1        Pursuant to Central District of California Local Rule 7.1-1, the
                          undersigned counsel of record for plaintiff MOLDEX-METRIC, INC.,
                 2
                          certifies that no others have a pecuniary interest in the outcome of this
                 3        case. These representations are made to enable the Court to evaluate
                          possible disqualification or recusal.
                 4
                 5        B.    Defendant’s Position
                 6        SwedSafe filed its Notice of Interested parties concurrent with its Answer to
                 7 the Complaint on September 28, 2018. See Dkt. No. 27. Pursuant to the Court’s
                 8 Order Setting Scheduling Conference, see Dkt. No. 28, SwedSafe restates the
                9 contents of its Notice below:
               10       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure and Local
                        Rule 7.1-1, the undersigned, counsel of record for Defendant SwedSafe
               11       AB (“SwedSafe”), states as follows: SwedSafe is owned by Uvex
               12       Arbeitsschutz GmbH (80%) and two individuals (20%); and no
                        publicly held corporation owns 10% or more of SwedSafe’s stock.
               13
               14 XI. COMPLETION OF DISCOVERY, SUMMARY JUDGMENT, PRE-
               15         TRIAL AND TRIAL SCHEDULING

               16         The parties agree on the dates for completion of discovery, hearing of

               17 motions, final pretrial conference and trial as set forth Exhibit A.
               18 XII. JURY DEMAND AND LENGTH OF TRIAL
               19         Both parties have requested that this case be tried by a jury. See Dkt. 1. The

               20 parties currently anticipate that trial will take no more than three (3) court days.
               21 XIII. SETTLEMENT AND ADR SELECTION
               22         The parties engaged in preliminary settlement discussions, but have not

               23 reached an agreement. SwedSafe believes that this case is one that can be resolved
               24 quickly and requests that the Court schedule an early settlement conference as
               25 described in ADR Procedure No. 1. If the Court is not inclined to do so, SwedSafe
               26 is willing to participate in private mediation in accordance with ADR Procedure No.
               27 3, which is Moldex’s preferred ADR method.              The parties have agreed on a

               28 Mediation Deadline as set forth in Exhibit A.

                                                              -9-                         Case No. 2:18-cv-03502
03394-23437/10503116.1                                                                JOINT RULE 26(F) REPORT
         Case 2:18-cv-03502-JFW-AGR Document 34 Filed 10/26/18 Page 11 of 15 Page ID #:235




                 1 XIV. COMPLEX CASE
                 2        The parties agree that this is not a complex case.
                 3 XV. DISPOSITIVE MOTIONS
                 4        The parties both anticipate bringing motions for summary judgment.
                 5 XVI. UNUSUAL LEGAL ISSUES
                 6        The parties agree that this case does not present any unusual legal issues.
                 7 XVII.SEVERANCE, BIFURCATION, OR OTHER ORDERING OF PROOF
                 8        A.    Plaintiff’s Position
                 9        Moldex does not currently anticipate severing, bifurcating, or otherwise
               10 reordering its case at this time.
               11         B.    Defendant’s Position
               12         Because SwedSafe will stipulate to its sales of earplugs in Pantone colors
               13 identified as part of Moldex’s claimed trade dress, the focus of discovery, experts,
               14 and trial in this case should be on the amount of compensatory contract damages
               15 Moldex can recover, if any.
               16 XVIII.        LEAD TRIAL COUNSEL
               17         Joseph M. Paunovich, lead trial counsel for Moldex, and Laura L. Myers, lead
               18 trial counsel for SwedSafe, confirm that they are registered as “ECF Users” and
               19 have         the      following       “E-Mail        Addresses        of        Record”:
               20 joepaunovich@quinnemanuel.com and lmyers@fredlaw.com, respectively.
               21         A.    Electronic Service
               22         The parties consent to electronic service under Federal Rule 5(b)(2)(E).
               23
               24
               25
               26
               27
               28

                                                             -10-                        Case No. 2:18-cv-03502
03394-23437/10503116.1                                                               JOINT RULE 26(F) REPORT
         Case 2:18-cv-03502-JFW-AGR Document 34 Filed 10/26/18 Page 12 of 15 Page ID #:236




                 1
                 2 DATED: October 26, 2018      Respectfully Submitted,
                 3
                 4                               By /s/ Joseph M. Paunovich
                                                   QUINN EMANUEL URQUHART &
                 5                                 SULLIVAN, LLP
                 6                                 Joseph M. Paunovich (SBN 228222)
                                                   joepaunovich@quinnemanuel.com
                 7                                 Ali Moghaddas (SBN 305654)
                                                   alimoghaddas@quinnemanuel.com
                 8                                 865 S. Figueroa St., 10th Floor
                 9                                 Los Angeles, CA 90017
                                                   Telephone: (213) 443-3000
               10                                  Facsimile: (213) 443-3100
               11                                  Attorneys for Moldex-Metric, Inc.
               12
               13 Dated: October 26, 2018
               14
                                                    /s/ Laura L. Myers
               15
               16                                  Lauren A. Deeb (SBN 234143)
                                                   NELSON MULLINS RILEY &
               17                                  SCARBOROUGH LLP
                                                   19191 South Vermont Avenue, Suite 900
               18                                  Torrance, CA 90502
                                                   Telephone: (424) 221-7400
               19                                  Facsimile: (424) 221-7499
               20                                  E-Mail: lauren.deeb@nelsonmullins.com
               21                                  Laura L. Myers (MN Bar No. 387116),
               22                                  admitted pro hac vice
                                                   FREDRIKSON & BYRON, P.A.
               23                                  200 South Sixth Street, Suite 4000
                                                   Minneapolis, MN 55402-1425
               24                                  Telephone: (612) 492-7000
               25                                  Facsimile: (612) 492-7077
                                                   E-Mail: lmyers@fredlaw.com
               26
                                                   Attorneys for SwedSafe AB
               27
               28

                                                     -11-                     Case No. 2:18-cv-03502
03394-23437/10503116.1                                                    JOINT RULE 26(F) REPORT
         Case 2:18-cv-03502-JFW-AGR Document 34 Filed 10/26/18 Page 13 of 15 Page ID #:237




                 1                              FILER’S ATTESTATION
                 2        I, Joseph M. Paunovich, am the ECF user whose ID and password were used
                 3 to file this Joint Rule 26(f) Report. Pursuant to L.R. 5-4.3.4.(a)(2), I hereby attest
                 4 that counsel for Defendant concurred in the filing of this document.
                 5
                 6
                                                                    By /s/ Joseph M. Paunovich
                 7
                 8
                 9
               10
               11
               12
               13
               14
               15
               16
               17
               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28

                                                             -12-                       Case No. 2:18-cv-03502
03394-23437/10503116.1                                                              JOINT RULE 26(F) REPORT
Case 2:18-cv-03502-JFW-AGR Document 34 Filed 10/26/18 Page 14 of 15 Page ID #:238




                                            Exhibit A
               Moldex-Metric, Inc. v. SwedSafe AB, No. 18-cv-03502-JFW (AGRx)

                                                  PARTIES’ STIPULATED
             EVENT
                                                    PROPOSED DATES
  Fact Discovery Begins
                                                        October 10, 2018
  Joint 26(f) Report due
                                                   October 26, 2018 (Dkt. 28)
  Exchange of Initial
  Disclosures pursuant to Rule                         November 2, 2018
  26(a)
  Case Management
                                             November 5, 2018, 1:15 p.m. (Dkt. 28)
  Conference
  Interim Status Report and
  Deadline for Amendment of
                                                        January 28, 2019
  Pleadings and Joinder of
  New Parties
  Completion of Document
                                                        February 4, 2019
  Production
  Mediation Deadline
                                                       February 18, 2019
  Post-Mediation Status
                                                       February 28, 2019
  Conference
  Fact Discovery Complete1
                                                          April 1, 2019
  Opening Expert Reports
  (reports for issues on which
                                                         April 29, 2019
  a party bears the burden of
  proof)
  Rebuttal Expert Reports
  (reports for issues on which
                                                          May 20, 2019
  a party does not bear the
  burden of proof)
  Expert Discovery Complete
                                                          June 17, 2019
  Summary Judgment and
                                                          July 15, 2019
  Daubert Motions Due
  Oppositions to Summary
  Judgment and Daubert                                   August 5, 2019
  Motions Due

         1
           The parties reserve the right to seek an extension of this deadline to complete all
  outstanding discovery, including to accommodate any required third-party discovery.

                                                   1
Case 2:18-cv-03502-JFW-AGR Document 34 Filed 10/26/18 Page 15 of 15 Page ID #:239



                                       PARTIES’ STIPULATED
           EVENT
                                         PROPOSED DATES
  Replies to Summary
  Judgment and Daubert                       August 19, 2019
  Motions Due
  Hearing on Summary
  Judgment and Daubert                      September 9, 2019
  Motions
  File Memo of Contentions
  of Fact and Law (LR 16-4),
  Exhibit and Witness Lists                 September 30, 2019
  (LR 16-5,6) and Motions in
  Limine Due
  Lodge Pretrial Conference
  Order (LR 16-7), File
  Proposed Jury Instructions
                                             October 7, 2019
  and Verdict Forms and
  Oppositions to Motions in
  Limine Due
  Final Pretrial Conference
  and Hearing on Motions in
                                             October 21, 2019
  Limine
  Jury Trial
                                            November 18, 2019




                                        2
